Citation Nr: 1033886	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  00-24 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim for Dependency and Indemnity Compensation (DIC) based on a 
service-connected cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 
1972.  He died in May 1990.  The appellant is his surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with her appeal the appellant testified at a 
videoconference hearing in December 2001, and accepted such 
hearing in lieu of an in-person hearing before a Member of the 
Board.  See 38 C.F.R. § 20.700(e) (2009).  A transcript of the 
hearing is associated with the claims file.

The Board notes that this matter was previously before the Board, 
and adjudicated in a decision dated in March 2002.  In that 
decision, the Board denied the application to reopen.  The 
appellant appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In an Order dated in 
May 2003, the Court vacated the Board's March 2002 decision, and 
remanded the matter back to the Board for additional development 
to comply with the duty to notify under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VA Secretary filed a notice 
of appeal with the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit), and in April 2004, the Federal Circuit vacated 
the Court's May 2003 Order, and remanded the matter so that the 
Court could address the prejudicial effect of the VCAA notice 
error.  In a July 2004 Order, the Court found essentially that 
there was prejudice, and again vacated and remanded the Board's 
March 2002 decision.  

In September 2008, the Board remanded this appeal for additional 
evidentiary development to comply with the VCAA duty to notify.  
It has since been returned to the Board for further appellate 
action.

For reasons discussed below, the appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The current appeal arises from an application to reopen filed by 
the appellant in June 2000.  Pertinent to applications filed 
prior to August 29, 2001, new and material evidence is defined as 
evidence not previously submitted to agency decision-makers that 
bears directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in order 
to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001). 

In the September 2008 remand, the Board (in compliance with the 
Court's July 2004 Order) instructed the RO (via the AMC) to 
provide the appellant with notification consistent with the VCAA.  
In October 2008, the AMC sent the appellant a letter notifying 
her of the basis for the prior denial of her claim, and of the 
type of evidence that would be considered new and material.  
However, that letter included the post-August 29, 2001 definition 
of new and material evidence.  The AMC sent a corrective 
statement in June 2009 (resent in August 2009), which simply 
included language pertinent to claims for DIC benefits.  In 
November 2009, the AMC sent yet another corrective statement, 
which included both the language pertinent to DIC claims and 
language pertinent to new and material evidence claims; however, 
again, an incorrect definition was provided for new and material 
evidence.  

The Court's remand was specifically to ensure compliance with the 
VCAA duty to notify.  The Board is bound by the instructions of 
the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
[under the "law of the case" doctrine, appellate courts generally 
will not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's prior 
action with respect to the same claim].  

Accordingly, the case is REMANDED for the following action:

Provide the appellant with notice consistent 
with the VCAA, to include the correct (pre-
August 29, 2001) definition of new and 
material evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


